Case 1:20-cv-23504-DPG Document 45 Entered on FLSD Docket 12/17/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                      CASE NO.: 1:20-cv-23504-GAYLES/OTAZO-REYES


  BAL HARBOUR SHOPS, LLC,
  a Delaware limited liability company,

         Plaintiff,

  v.

  SAKS FIFTH AVENUE LLC,
  a Massachusetts limited liability company,

        Defendant.
  ______________________________________/


                                              ORDER

         THIS CAUSE comes before the Court on Defendant Saks Fifth Avenue LLC’s Motion to

  Compel Arbitration (the “Motion”) [ECF No. 3]. The Court has reviewed the Motion and the

  record, heard oral argument on November 23, 2020, and is otherwise fully advised. For the reasons

  that follow, the Motion is denied.

                                         BACKGROUND

         The instant motion derives from a dispute over a lease agreement between the parties.

  Plaintiff Bal Harbour Shops, LLC (“Bal Harbour”), and Defendant Saks Fifth Avenue LLC’s

  (“Saks Fifth Avenue”), entered into a lease agreement (the “Original Lease”) for certain premises

  in the Bal Harbour Shops located in Miami-Dade County. The Original Lease contains an

  arbitration mechanism applicable to, for example, events of default. See [ECF No. 11-1 at 64, 74].

  In 2018, the parties amended the Original Lease (the “2018 Amendment”), which referred to the

  Original Lease and all subsequent modifications collectively as the “Lease”, see [ECF No. 11-3 at
Case 1:20-cv-23504-DPG Document 45 Entered on FLSD Docket 12/17/2020 Page 2 of 3




  2], and made clear that it was entered into between the parties, [ECF No. 11-3]. Section 9 of the

  2018 Amendment revised the remedies available to either party if a party violates an obligation

  under the Lease. See id. at 24.

         Beginning in March 16, 2020, Saks Fifth Avenue defaulted on the Lease. After

  unsuccessful demands for payment, Bal Harbour terminated the Lease on August 17, 2020. The

  next day, Saks Fifth Avenue filed a demand for arbitration in accordance with the terms of the

  Original Lease. [ECF No. 3-1]. On August 19, 2020, Bal Harbour filed an action in the Eleventh

  Judicial Circuit in and for Miami-Dade County, Florida, which Saks Fifth Avenue later removed

  on diversity grounds pursuant to 28 U.S.C. § 1332. [ECF No. 1]. On August 25, 2020, Saks Fifth

  Avenue filed the instant Motion requesting the Court to compel arbitration under the Original

  Lease. The parties dispute whether the Original Lease’s arbitration mechanism applies, or whether

  Section 9 of the 2018 Amendment supersedes.

                                         LEGAL STANDARD

         The Federal Arbitration Act, 9 U.S.C. §§ 1–16, generally governs the validity of an

  arbitration agreement. Caley v. Gulfstream Aerospace Corp., 428 F.3d 1359, 1367 (11th Cir. 2005)

  (citation omitted). When reviewing a motion to compel arbitration, the district court must consider

  whether: (1) “a valid agreement to arbitrate exists”; (2) “an arbitrable issue exists”; and (3) “the

  right to arbitrate was waived.” Gomez v. Allied Pros. Ins. Co., 457 F. Supp. 3d 1351, 1356–57

  (S.D. Fla. 2020) (citations omitted). In determining the validity of an arbitration agreement, district

  courts should generally decide “certain gateway matters, such as whether the parties have a valid

  arbitration agreement at all or whether a concededly binding arbitration clause applies to a certain

  type of controversy.” Green Tree Fin. Corp. v. Bazzle, 539 U.S. 444, 452 (2003).




                                                    2
Case 1:20-cv-23504-DPG Document 45 Entered on FLSD Docket 12/17/2020 Page 3 of 3




                                              ANALYSIS

          Saks Fifth Avenue cannot establish that a valid arbitration agreement exists between the

  parties. While the Original Lease contained a valid arbitration agreement, Section 9 of the 2018

  Amendment clearly nullifies the arbitration agreement. Section 9 contains broad and unambiguous

  language stating that:

          Except as provided in Section 6(A)vii of this Expansion Amendment, if either
          Landlord or Tenant violate any obligation . . . under the Lease, as modified hereby,
          then notwithstanding anything contained in the Lease, the other party shall be
          entitled to all remedies available under the Lease and in law or equity, including,
          without limitation, the right to bring an action for money damages . . . .

  [ECF No. 11-3 at 24] (emphasis added). The plain language in the 2018 Amendment makes clear

  that the parties intended to nullify the arbitration provision in the Original Lease. Notably, Section

  9 of the 2018 Amendment contains a specific situation, which does not apply here, where

  arbitration would apply. Therefore, no valid arbitration agreement exists between the parties for

  this rent dispute, and the Motion is denied.

                                            CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED that Defendant Saks Fifth Avenue

  LLC’s Motion to Compel Arbitration, [ECF No. 3], is DENIED.

          DONE AND ORDERED in Chambers in Miami, Florida, this 17th day of December,

  2020.


                                                 ________________________________
                                                 DARRIN P. GAYLES
                                                 UNITED STATES DISTRICT JUDGE




                                                    3
